ACCEPTED
                                                                                           14-13-00370-CR
                                                                             FOURTEENTH COURT OF APPEALS
                                                                                         HOUSTON, TEXAS
                                                                                       2/2/2015 3:22:31 PM
                                                                                      CHRISTOPHER PRINE
                                                                                                    CLERK

                                No. 14-13-00370-CR
                                        In the
                                  Court of Appeals                        FILED IN
                                       For the                     14th COURT OF APPEALS
                                                                      HOUSTON, TEXAS
                             Fourteenth District of Texas           2/2/2015 3:22:31 PM
                                     At Houston                    CHRISTOPHER A. PRINE
                                                                 Clerk
                                    No. 1364909
                            In the 248th District Court of
                                Harris County, Texas
                             
                                   EARNEST HEBERT
                                       Appellant
                                         v.
                           THE STATE OF TEXAS
                                Appellee
                         
                STATE’S MOTION FOR EXTENSION OF TIME
                   IN WHICH TO FILE APPELLATE BRIEF
                         


TO THE HONORABLE COURT OF APPEALS OF TEXAS:

      COMES NOW THE STATE OF TEXAS, in accordance with Rules 10.5(b)(1)

and 38.6(d) of the Texas Rules of Appellate Procedure, and files this motion for

extension of time in which to file the State’s brief in these cases, and, in support

thereof, presents the following:

      1. In the 248th district court of Harris County, Texas, cause 1364909, the State of

          Texas v. Earnest Hebert, appellant, was convicted of possession of a

          controlled substance.
       2. He was assessed punishment of confinement for 5 years in the Institutional

       Division of the Texas Department of Criminal Justice.

       3. The State’s brief is due on February 2, 2015.

       4. An extension of time in which to file the State’s brief is requested until

       March 9, 2015.

       5. No previous extensions have been requested by the State.

       6. The facts relied upon to explain the need for this extension are:

        Since appellant filed his brief, I have filed briefs in cause numbers 01-14-
00332-CR, 14-14-00451-CR, and 14-14-00704-CR. I will file a brief in cause
number 14-13-00767-CR in the next week. In addition to the present case, I
presently have 5 other briefs assigned to me. I also handle legal questions from
trial court prosecutors on a daily basis, some of which require attendance at
court hearings. This motion is not sought for delay, but so that justice may be
done.

       WHEREFORE, the State prays that this Court will grant an extension of time

until March 9, 2015 in which to file the State’s brief in this case.

                                                        Respectfully submitted,
                                                        /s/ Abbie Miles
                                                        Abbie Miles
                                                        Assistant District Attorney
                                                        Harris County, Texas
                                                        1201 Franklin, Suite 600
                                                        Houston, Texas 77002
                                                        (713) 755-5826
                                                        TBC No. 24072240
                          CERTIFICATE OF SERVICE

      This is to certify that a copy of the foregoing instrument has been mailed to the

appellant’s attorney at the following address on February 2, 2015:

      Tom Zakes
      1217 Prairie Suite 206
      Houston, TX 77002
      tomzakes@peoplepc.com

                                               /s/ Abbie Miles
                                               Abbie Miles
                                               Assistant District Attorney
                                               Harris County, Texas


Date: February 2, 2015